Citation Nr: 1024516	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-41 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lichen simplex chronicus.

2.  Entitlement to a compensable rating for onychomycosis of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to May 
1952.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  In January 
2010, this matter was remanded by the Board for further 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's lichen simplex chronicus has been 
manifested by subjective complaints of an itchy, painful, and 
burning rash.  It involves less than 20 percent of the entire 
body and 0 percent of exposed areas.  It did not require more 
than intermittent systemic therapy for a total duration of 
less than six weeks during any 12-month period.

2.  The Veteran's onychomycosis (tinea pedia and tinea pedis) 
of the feet has been manifested by subjective complaints of 
itching, burning, swelling, and discolored toenails and 
clinical findings of macerated skin between the toes; and 
onycholysis and dystrophic, yellow, and thickened toenails.  
It involves less than 5 percent of the entire body and less 
than 5 percent of exposed areas that are affected.  It did 
not require more than topical therapy during the past 12-
month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lichen simplex chronicus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2009).

2.  The criteria for a compensable rating for onychomycosis 
of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 
4.20, 4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2007 and February 2008, prior to the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in February 2008 and January 2010.  It is therefore 
inherent in the claims that the Veteran had actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA examinations pertinent to the Veteran's claims 
were obtained in August 2007 and pursuant to the Board's 
January 2010 remand in March 2010.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been diagnosed with and treated 
for lichen simplex chronicus that has been rated as 10 
percent disabling, by analogy, under DC 7806, which 
contemplates disability due to dermatitis or eczema.  
38 C.F.R. § 4.118, DC 7806 (2009).  The Veteran's 
onychomycosis has been rated as noncompensable under DC 7813, 
which contemplates disability due to dermatophytosis, or 
tinea barbae and directs that such disaibilities such as 
onychomycosis, or tinea pedis of the nails, be rated as 
disfigurement of the head, face or neck (Code 7800), scars 
(Code 7801-7805) or dermatitis (Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2009).  Based upon the foregoing, the Board finds 
that the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (2009).  The Board can identify no more 
appropriate diagnostic code and the Veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disabilities under DCs 7806 and 7813.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October 23, 2008.  
38 C.F.R. § 4.118, (2009); 67 Fed. Reg. 49590-49599 (July 31, 
2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments 
only apply to applications received by VA on or after October 
23, 2008, or where the Veteran expressly requests 
consideration under the new criteria, which he has not done 
here.  Therefore, the Board has no authority to consider 
these revisions in deciding those claims.  VAOPGCPREC 3-00, 
65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

In this case, there are service medical records, VA 
outpatient records, and a private medical report that shows 
the fluctuations in reoccurrence and the various degree of 
severity of the Veteran's skin disorders during several 
active stages.  Furthermore, the record included VA treatment 
records dated in June 2006 and July 2007, and a VA 
examination of the skin in August 2007, during the summer 
months when the Veteran claimed that his skin conditions were 
most symptomatic.  The record also includes a VA examination 
in March 2010.  Therefore, taking into consideration that 
there is medical evidence showing the Veteran's skin 
disorders were examined during various active stages, the 
Board finds that the evidence of record is sufficient to rate 
the disabilities under appeal.

Under DC 7806, a 0 percent rating will be assigned where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2009).

VA medical records include a June 2006 examination of the 
Veteran's skin that indicated four scaling red patches that 
measured 3 to 7 millimeters in diameter.  An examination of 
the scalp revealed a left posterior flesh colored 8 
millimeter soft nodule and a 3 millimeter flesh colored 
papule on the Veteran's face.  The impression was four 
actinic keratoses four, nevocellular nevus, and cicatrix.  In 
September 2006, the Veteran's skin abnormalities included a 
diffuse superficial lesion about 2 centimeters in size medial 
to the nasolabial fold on both sides that was erythematous; a 
small area of scabs without ulceration; and a small 3 
millimeter lesion over left lateral canthus ocular mobility.  
Effudex was prescribed for lesions that were superficial and 
diffuse.  In July 2007, the Veteran presented for treatment 
of a rash that was present for several months that he treated 
with a previously prescribed cream with little benefit.  An 
examination of the nasolabial folds revealed superficial 
erosion with erythema.  There were five 2 to 5 millimeter 
papules and patches on the Veteran's forehead and arms.  The 
impression was seborrheic dermatitis with superficial 
pyoderma, five actinic keratoses, and malignant neoplasms of 
the Veteran's face, scalp, and neck.  The Veteran was 
prescribed Bactroban ointment for use four times daily for up 
to one week, followed by Hydrocortisone cream for use twice 
daily as occasion required.

The Veteran was afforded a VA skin diseases examination in 
August 2007, at which time it was noted that lichen simplex 
chronicus was not noted on examination.

With regard to onychomycosis of the feet, it was noted that 
the Veteran had reoccurrence of the tinea pedis and 
onychomycosis through the years, but had not sought treatment 
of the condition in recent years.  During the examination, 
the Veteran complained of some pruritus and burning between 
some of the toes of his left foot, and discoloration of the 
toenails.  However, the toenails were asymptomatic.  The 
Veteran's condition was described as intermittent with 
symptoms that included pruritus, macerated skin between the 
toes and onycholysis of the toenails of both feet.  There 
were no systemic symptoms.  The Veteran was diagnosed with 
recurring seborrheic dermatitis that was treated with 
Mupirocin, Hydrocortisone, and Ketoconazole creams.  The 
Veteran had intermittent redness and scaling of the face and 
scalp that was not systemic.  Treatment for seborrheic 
dermatitis within the last twelve months consisted of a 
topical corticosteroid, antifungal, and antibacterial 
ointments for use every two months.  Within the past twelve 
months, the ointments were used more than six weeks.  The 
Veteran's tinea pedia and onychomycosis were treated daily 
with an over-the-counter "athlete's foot" powder with 
nearly constant used in the past twelve months.  The powder 
was neither a corticosteroid nor an immunosuppressive.

The examiner indicated that the Veteran's seborrheic 
dermatitis covered less than 5 percent of the Veteran's 
exposed skin and less than five percent of the total body 
area.  There was a mildly erythemaous rash with a fine scale 
found in the nasolabial folds, eyebrows, and along the 
hairline.  The tinea pedis on examination was found between 
the second, third, and fourth toes on the left foot, but did 
not affect any exposed skin and affected less than 5 percent 
of the Veteran's total skin.  There was also evidence of 
onychomycosis of all of the toes of both feet.  The Veteran 
was diagnosed with seborrheic keratosis, actinic keratoses, 
tinea pedis, and onychomycosis.  The examiner reviewed 
photographs taken shortly after the Veteran had five actinic 
keratoses burned with liquid nitrogen which explained the 
presence of dramatic reddened areas with eschars.

VA medical records include an October 2007 report that 
indicates a diagnosis of basal cell carcinoma for which 
Hydrocortisone ointment was prescribed for application to the 
affected area twice daily.  The Veteran was also prescribed 
Ketoconazole cream for use twice daily, Ketoconazole shampoo 
for use three times a week for a scalp infection, and 
Mupirocin ointment (Bactroban) for use four times daily.  In 
November 2007, an examination of the Veteran's arms and face 
indicated multiple hyperkeratotic scaling patches from 2 
millimeters to 1.5 centimeters in diameter.  The impression 
was fifteen actinic keratoses and a probable basal cell 
carcinoma.

In January 2008, the Veteran submitted pictures of his hands, 
arms, and feet taken in October 2007.  In his January 2008 
notice of disagreement, he indicated that at the time of his 
last VA examination his condition was "abnormally cleared 
up."  However, his skin condition was worse during the 
summer with symptoms of extreme pain, burning, and itching.  
The Veteran stated that he could not be exposed to the sun or 
hot wind for any period of time and contended that more than 
20 percent of his exposed skin was affected by his condition.  
With respect to onychomycosis of the feet, he indicated that 
his feet swelled with each bout of eczema which caused him to 
be unable to walk and that eczema covered more than five 
percent of his feet and required treatment on a recurring 
basis.

VA medical records dated in February 2008 reflect that basal 
cell carcinomas from the Veteran's left temple region and 
nose were excised.  No lesions were visible in the mandibular 
area.  Examination of the left supraorbital area indicated 
patches of superficial ulceration with erythema of the right 
cheek, including one red scaling patch that measured 8 
millimeters in diameter.  The impression was possible 
superficial basal cell carcinoma with actinic keratosis in 
the supraorbital region.  The Veteran was prescribed Aldara 
for daily application to the supraorbital ridge and was 
advised to continue use of Nizoral shampoo for seborrheic 
dermatitis.  Records dated in reflect diagnoses of basal cell 
carcinomas.  In August 2008, the impression was possible 
residual basal cell carcinoma of the left upper eyelid 
region.  An October 2008 report indicates diagnoses of 
excised basal and squamous cell carcinomas.

In a February 2009 statement, the Veteran indicated that he 
used Ketoconazole shampoo, Ketoconazole Cream, and Mupirocin 
ointment.  He stated that his feet continually burned during 
warm weather and stayed cold during winter and that his 
symptoms were not relieved by medication.  The Veteran 
indicated that doctors told him that his conditions were 
related to lichen simplex chronicus and explained that he was 
unable to see a doctor when his condition was symptomatic.  
He also submitted an internet article that included a 
description of neurodermatitis.

VA medical records include a March 2009 examination of the 
Veteran's face and arms that indicated fifteen hyperkeratotic 
red scaling patches that measured from 4 millimeters to 1 
centimeter in diameter.  Records dated in October 2009 
reflect an impression of nine actinic keratoses, a recurrent 
basal cell carcinoma of the left upper lid, recurrent basal 
cell carcinomas, and multiple actinic keratoses on the left 
helix.  The Veteran was prescribed Aldara cream for his ear.  
Additional records dated in October 2009 indicate that 
biopsies were taken from the skin of the Veteran's jaw that 
indicated the presence of skin cancer in the area closest to 
his chin.  Another biopsy was also abnormal and thought to be 
cancerous.  The impression was multiple actinic keratoses and 
recurrent basal cell carcinomas  In November 2009, an 
examination of the Veteran's skin indicated a well-
circumscribed, firm 0.8 centimeter nodule at the left angle 
of the mandible with central crusting and no bleeding 
ulceration.  There was also a 1.2 centimeter flat pearly 
scarred lesion at the left submax area and a 0.4 centimeter 
left posterior neck hypopigmented firm papule.  The lesions 
were non-tender.  In December 2009, the assessment was left 
mandibular submax helix and skin lesions.

A January 2010 report indicates that the Veteran had five 
lesions from his face and neck excised in December 2009, 
three of which were squamous or basal cell carcinomas.  Two 
legions on the posterior neck region were benign.  The 
Veteran had been using Efudex on places on the left 
preauricular and submandibular region.  An examination of the 
left helix, left preauricular, and left submandibular regions 
revealed a bright crusting erythema on the right side of the 
Veteran's nose 5 millimeters in diameter and fifteen pink 
hyperkeratotic patches from 3 millimeters to 1 centimeter in 
diameter.  The impression was basal cell carcinoma along the 
right side of the nose and fifteen actinic keratoses.  In 
February 2010, the assessment included recurrent left upper 
lid basal cell carcinoma status post excision in October 
2009.  In March 2010, the Veteran was treated for a right 
nose lesion.  He was status post excision of left helix, left 
neck, and left submandibular left preauricular lesions.  The 
Veteran indicated that he used Efudex on his nose and that 
the lesion had resolved.  However, he was concerned about a 
lower lip lesion.  The assessment was left helix basal cell 
carcinoma status post wide local excision, left submandibular 
basal cell carcinoma status post wide local excision, 
keratoacanthoma, epidermal inclusion cyst, benign adnexal 
cyst, and a lower lip lesion for which he was prescribed 
Acyclovir for application five times daily.

Pursuant to the Board's January 2010 remand, the Veteran was 
afforded a VA skin diseases examination in March 2010.  At 
that time, the Veteran's medications included Ketoconazole 
shampoo for seborrheic dermatitis; Imiquimod topical cream 
applied three times a week at bedtime; and Acyclovir ointment 
applied five times daily for a viral infection.  It was noted 
that during the Veteran's most recent VA examination in 2007 
his final diagnoses included seborrheic keratosis, actinic 
keratosis, tinea pedis, and onychomycosis.

The examiner noted that the Veteran's dermatology notes from 
January 2002 to January 2010 were reviewed, but were negative 
for any chronic findings or treatment for lichen simplex 
chronicus.  The examiner reviewed photographs submitted by 
the Veteran that apparently indicated that he had a flare-up 
of his lichen simplex chronicus in 2008.  The Veteran stated 
that he had a rash on his face and scalp.  In reviewing the 
Veteran's dermatology clinic notes, it was noted that he was 
diagnosed with a basal cell carcinoma involving the nasal 
pit, face, neck, ears, and nasal labial folds.  The Veteran 
was also diagnosed with seborrheic dermatitis of the face and 
scalp that was not considered to be lichen simplex chronicus.  
The seborrheic dermatitis was treated with Ketoconazole 
shampoo and Ketaconazole cream.  His basal cell carcinoma was 
excised.

The course of the Veteran's lichen simplex chronicus had been 
intermittent.  The Veteran was unable to identify the last 
episode of an outbreak and could not identify the last time 
he was treated specifically for lichen simplex chronicus.  
The examiner noted that he was last treated for the condition 
in 2002.  In January 2008, the Veteran submitted photographs 
that the examiner reviewed and determined were images of age 
spots and sun exposed skin as opposed to lichen simplex 
chronicus.  The Veteran did not give the examiner a course 
for the onychomycosis of his toenails.  Treatment for lichen 
simplex chronicus consisted of over-the-counter Aloe Vera 
lotion.  The Veteran did not have prescribed medications for 
treatment of his lichen simplex chronicus or onychomycosis of 
the toenails.  In the last twelve months, he used Aloe Vera 
lotion daily for both his toenails and lichen simplex 
chronicus.

On examination, the percentage of the entire body affected by 
lichen simplex chronicus was zero percent and less than one 
percent for the toenails.  There was no scarring or 
disfigurement due to lichen simplex chronicus and 
onychomycosis of the toenails.  There was no diagnosis of 
acne or chloracne for either claimed skin condition.  The 
Veteran did not have any rashes, ulcerations, breakdowns, or 
ecchymosis.  There were areas of actinic keratoses and sun 
exposed skin, but it was not lichenified nor did it have any 
erythema, peeling, or rash consistent with eczema or any 
chronic dermatitis.

With regard to the left foot, the Veteran removed his shoes 
and pointed out redness on the medial aspect of his left 
foot.  However, he wore leather shoes that were in close 
contact to the skin at the arch region.  Therefore, it was 
not considered a rash.  There was no significant breakdown of 
the skin on the dorsum or the plantar surface of his feet.  
The great toenail of the left foot was noted to be yellow and 
dystrophic.  However, the second through fifth toenails were 
intact and growing normally.  Dorsalis pedis and posterior 
pulses for the left foot were found to be intact.  There was 
no malalignment of the Achilles tendon of the left foot.

With respect to the right foot, the skin was noted to be 
intact without any ulceration, breakdown, or disruption.  
There was mild to minimal erythema at the site where the 
Veteran's shoes were in contact with the longitudinal arch 
region.  However, no breakdown or rash was appreciated.  The 
toenails of the right foot were noted to be yellow, 
thickened, and dystrophic and included the great right 
toenail and third fourth and fifth toenails.  There was no 
breakdown of the skin between the toes or on the plantar or 
dorsal surface of the right foot.  Dorsalis pedis and 
posterior tibial pulses of the right foot were noted to be 
intact.  The Achilles tendon of the right foot was noted to 
be intact without any malalignment.  The longitudinal arch of 
the right foot was also intact.  Final diagnoses included a 
2002 diagnosis of lichen simplex chronicus that appeared to 
be in remission.  The Veteran had not had any flare-ups of 
lichen simplex chronicus.  It had not been documented in the 
notes since 2002 despite the Veteran being followed closely 
for cancer surveillance.  He had not required any specific 
prescribed treatment and used Aloe Vera lotion to treat his 
lichen simplex chronicus.  Therefore, the condition was noted 
to be in remission.  With regard to onychomycosis, the 
Veteran was found to have thickened, yellow, dystrophic 
toenails for the left toenail, right great toenail, and right 
third, fourth, and fifth toenails.  The Veteran's non-service 
connected conditions included seborrheic dermatitis of the 
face and scalp which appeared to under control with 
Ketoconazole cream and shampoo; basal cell carcinoma; actinic 
keratoses; and squamous cell carcinoma.  The examiner 
commented that although the Veteran reported that he felt 
that his rash caused a sensation that his feet were on fire, 
an electromyogram nerve conduction velocity study performed 
in January 2003 indicated that his symptoms were unrelated to 
any rash.  At that time, the Veteran was found to have a 
right peroneal axonal mononeuropathy.

Therefore, based upon the examination and the review of 
records the examiner indicated that the Veteran has not had 
or required any systemic therapy or immunosuppressant drugs 
for lichen simplex chronicus nor for onychomycosis of the 
toenails.  In the last twelve months, he used self-prescribed 
Aloe Vera lotion, but had no prescribed medications for 
lichen simplex chronicus or onychomycosis through a 
dermatologist he sees at least three times a year.

VA medical records dated in February 2010 indicate a 
recurrent facial and lid basal cell carcinomas.  The 
assessment was recurrent left upper lid basal cell carcinoma 
status post excision in October 2009 and recurrent possible 
left lower lid basal cell carcinoma.  In March 2010, an 
examination of the Veteran's skin abnormalities included 
multiple actinic changes.  The assessment was left helix 
basal cell carcinoma status post wide local excision, left 
submandibular basal cell carcinoma status post wide local 
excision, keratoacanthoma, epidermal inclusion cyst, benign 
adnexal cyst, and lower lip lesion.  The Veteran was 
prescribed Acyclovir five times daily for his lip and was 
told to return in one month if the lesion was still present 
at which point it would be removed.

Lichen Simplex Chronicus

The Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected lichen simplex chronicus is not 
warranted at any time during the pendency of this appeal.  
Clinical findings revealed that the Veteran was last 
diagnosed with lichen simplex chronicus in 2002.  In fact, 
the condition was not found on VA examination in August 2007 
and was determined to be in remission on examination in March 
2010.  The Veteran has not been prescribed any medications 
for treatment of his condition and uses self-prescribed Aloe 
Vera lotion.  The Board is required to address the frequency, 
duration, and outbreaks of skin disease exacerbations and to 
consider the disability at those times when it was most 
disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992).  However, at no time 
during the pendency of the appeal was the Veteran's lichen 
simplex chronicus found to cover 20 to 40 percent of his 
entire body or 20 to 40 percent of exposed areas.  In fact, 
in March 2010 the Veteran's lichen simplex chronicus was 
found to cover zero percent of his body.  In addition, it was 
not shown to require systemic therapy or other 
immunosuppressive drugs for a total duration of six weeks or 
more during any 12-month period.  Moreover, the VA treatment 
records reflect that the Veteran was last diagnosed with 
lichen simplex chronicus in 2002 and in March 2010 he was 
unable to identify the date of his last outbreak.  
Accordingly, the Board finds that a higher rating under that 
diagnostic code is not warranted at any time during the 
period on appeal.  38 C.F.R. § 4.118, DC 7806 (2009).


Onychomycosis

The Board finds that a compensable rating for the Veteran's 
service-connected onychomycosis is not warranted at any time 
during the pendency of this appeal.  On VA examination in 
August 2007, the Veteran indicated that he used an over-the-
counter foot powder for onychomycosis and tinea pedis that 
provided good relief of his symptoms and did not use any 
corticosteroids or immunosuppressive medications.  On VA 
examination in March 2010, the Veteran indicated that he used 
Aloe Vera lotion for his feet.  The Board is required to 
address the frequency, duration, and outbreaks of skin 
disease exacerbations and to consider the disability at those 
times when it was most disabling.  Ardison v. Brown, 6 Vet. 
App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  
However, at no time during the pendency of the appeal was the 
Veteran's onychomycosis or tinea pedis cover at least 5 
percent of the entire body or at least 5 percent of exposed 
areas are affected.  In fact, on VA examination in August 
2007, tinea pedis did not affect any of the Veteran's exposed 
skin and affected less than 5 percent of his total skin.  In 
March 2010, onychomycosis and tinea pedis affected less than 
one percent of the Veteran's toenails.  Additionally, as the 
Veteran has never been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, he does not 
meet those criteria for a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7806 (2009).

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  Since 
the Veteran has not been diagnosed with any of the 
disabilities covered by DCs 7815 (bullous disorders), 7816 
(psoriasis), 7820 (cutaneous manifestations of collagen-
vascular diseases), 7822 (papulosquamous disorders), 7823 
(Vitiligo) 7824 (keratinization), 7825 (urticaria), 7826 
(vasculitis, primary cutaneous), 7827 (erythema multiforme; 
toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 
7830 (scarring alopecia), 7831 (alopecia areata), 7832 
(hyperhidrosis), or 7833 (malignant melanoma), a rating under 
those diagnostic codes is not appropriate.  38 C.F.R. 
§ 4.118, DCs 7815, 7820-7833 (2009).  While the Veteran has 
been diagnosed with malignant and benign skin neoplasms, 
since those conditions have not been related to his service-
connected lichen simplex chronicus and onychomycosis, 
diagnostic codes 7817 (malignant skin neoplasms) and 7818 
(benign skin neoplasms) would also not be appropriate.

Extraschedular Rating

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).  In this case, the regular 
schedular standards are not inadequate.  There is no evidence 
that he has been frequently hospitalized for treatment of his 
skin disabilities.  Neither does the record reflect marked 
interference with his employment due solely to his service-
connected skin disabilities.  Here, the objective evidence 
does not reflect that the Veteran's lichen simplex chronicus 
and onychomycosis caused a marked interference with his 
employment beyond that contemplated by the assigned ratings, 
nor has he submitted any objective evidence of the same.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his lichen simplex chronicus and onychomycosis.  
The Board recognizes the Veteran's own contention as to the 
severity of his skin disabilities.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms have 
pure tone thresholds of sufficient severity to satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experiences.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the 
Veteran's own assertions do not constitute competent medical 
evidence in support of a rating in excess of 10 percent for 
lichen simplex chronicus or a compensable rating for 
onychomycosis.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's lichen simplex 
chronicus has not warranted a rating in excess of 10 percent 
at any time during the pendency of this appeal.  In addition, 
the Veteran's onychomycosis has not warranted a compensable 
rating at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claims for an increased rating, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for lichen simplex chronicus 
is denied.

A compensable rating for onychomycosis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


